—In an action to recover damages for slander, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Dunne, J.), entered August 26, 1997, which, upon an order dated July 24, 1997, inter alia, granting the defendant’s motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint, dismissed the complaint. The notice of appeal from the order is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court *522correctly determined that the allegedly defamatory statements made by the defendant were absolutely privileged (see, e.g., Romeo v Village of Fishkill, 248 AD2d 700; Caplan v Winslett, 218 AD2d 148).
The parties’ remaining contentions are without merit. Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.